Citation Nr: 1749764	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left hip condition, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right hip condition, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1983, January 1991 to June 1991, March 1999 to September 1999, and September 2002 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is now with the RO in Denver, Colorado.  The Board previously remanded these matters in November 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's left hip condition did not manifest during service or within one year of separation from service and is not due to and has not been aggravated by his service-connected disabilities.

2. The Veteran's right hip condition did not manifest during service or within one year of separation from service and is not due to and has not been aggravated by his service-connected disabilities.

3. The Veteran's left knee condition did not manifest during service or within one year of separation from service and is not due to and has not been aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for a right hip condition have not been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

3. The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is included under 38 C.F.R. § 3.309 (a).

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (2016).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  If this burden is met, the presumption of soundness is rebutted, and the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left and Right Hip Condition

The Veteran asserts that his bilateral hip pain is due to service or caused by his service-connected disabilities.

The Board notes that the Veteran also asserts that his right hip pain existed prior to service.  Looking to the Veteran's most probative records, the Veteran's entrance examinations did not note a preexisting right hip disorder and there is no additional evidence to show that the Veteran had a right hip disorder prior to service.  Further, his statements indicating that he had right hip pain prior to service are not clear and unmistakable evidence of a preexisting condition.  See Paulson v. Brown, 7 Vet. App. 466 (1995); cf. Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).   Though the Board notes that the RO ordered an April 2013 VA examination based on a preexisting condition, the RO's determinations are not binding on the Board and there is no evidence to suggest a preexisting condition.  Accordingly, the presumption of soundness is not rebutted.  Thus, the Board will consider the Veteran's right hip claim on a direct and secondary basis.

Service treatment records show that the Veteran complained of right hip pain in June 1996.  In April 2003, the Veteran complained of bilateral hip pain.  Separation treatment records do not note any complaints of hip pain.

At the Veteran's February 2012 knee VA examination, there was no indication of hip pain at that time.

In April 2013, x-rays of the Veteran's hips showed mild degenerative joint disease bilaterally.

In April 2013, the Veteran was afforded a VA examination for his bilateral hip claim.  The Board notes that this VA examination was ordered in part for consideration of the Veteran's right hip pain as preexisting service.  The Veteran also asserted that his left hip condition was directly caused by service.  The examiner diagnosed the Veteran with left and right hip degenerative joint disease.  The Veteran reported the onset of discomfort in his bilateral hips about 6 months prior and he did not remember having any bilateral hip condition during active duty or prior to active duty.  He stated he had never had any hip injuries and had never been seen by a medical provider for his hips.  The examiner opined that the Veteran's right hip condition was less likely as not aggravated during active duty service.  The examiner reasoned that the June 1996 service treatment records reported right hip/back pain for approximately 3 weeks, following effort of physical training test, located primarily in the right lateral thigh and hip that improved over the last 2 weeks.  The right hip was sore over lateral posterior thigh and the physician suggested iliotibial band tight.  

The examiner stated that this assessment was clearly thought to be a muscular problem and not a joint problem, and there was no further mention of any hip conditions until the short April 2003 note, which briefly stated "low back and hips."  There was no mention in the body of the report by the examining medical provider of any hip symptoms.  Thus the examiner stated that there must not have been any significant bilateral hip condition.  In addition, the extensive April 2003 note written several days later did not mention any hip conditions.  Therefore, the examiner determined that there was no evidence of any significant right hip condition at the time of the Veteran's discharge in 2003.  Finally, the examiner concluded that the Veteran stated that his right hip condition started around 6 months earlier.

Regarding the Veteran's left hip condition, the examiner opined that it was less likely as not that the Veteran's left hip condition incurred in or was caused by complaints of hip pain that occurred in April 2003.  The examiner used similar reasoning above and stated that in the very brief medical note in April 2003, the chief complaint was listed as "low back and hips," and there was no mention in the body of the report of any hip symptoms.  The examiner stated that therefore there must not have been any significant bilateral hip condition.  Further, the extensive medical note written several days later in April 2003 did not mention any hip conditions.  Therefore, the examiner stated that there is no evidence of any significant bilateral hip condition at the time of the Veteran's discharge in 2003.  Finally, the examiner reiterated that the Veteran stated during the examination that his present bilateral hip condition started around 6 months earlier. 

In July 2015, the Veteran testified at a Board hearing regarding his claim.  The Veteran stated that his bilateral hips condition resulted from his back issues.  He stated that his military occupational specialty (MOS) as military policeman required him to carry a 45 caliber gun with two magazines and 45 rounds, plus handcuffs and nightstick on his hips.  He did this for 6 years before he went into criminal investigations.  The Veteran described how when he was in combat mode, he would wear a fully loaded M16 with four magazines, a water canteen, and first aid kits that rested on his hips; when he was on patrol in Germany, riding in a jeep with all that weight on his hips was very uncomfortable.  He stated that he did not seek treatment because it was considered a minor issue.  Instead, the Veteran said that he would put up with the pain and take over the counter medication.  The Veteran stated that he felt his hip condition was related to his back condition because he felt constant pain and that is the only thing he could think of as where any injury occurred.

In March 2016, the Veteran was afforded another VA examination for his claim.  The examiner diagnosed the Veteran with trochanteric pain syndrome (includes trochanteric bursitis) bilaterally.  The Veteran reported right greater than left hip pain beginning many years ago, but did not recall one specific injury to his hip that required a physical examination by a physician.  The Veteran said that during service he had normal wear and tear as a military policeman, and he fell onto his hips a lot.  He also wore heavy equipment on his hips for many years.  The Veteran stated that he also jumped out of helicopters with heavy gear which added to the pain in his hips.  The examiner opined that it was not likely that his hip condition was incurred in or related to service.  The examiner reasoned that during service the Veteran only experienced one incident of hip pain, where he was diagnosed with iliotibial band syndrome in 1996.  He was allowed to continue his time in the military.  The examiner stated that iliotibial band syndrome was a self-limited condition that was directly related to overuse, most commonly from running.  It was corrected with physical therapy or went away on its own after a person became less active.  The examiner said that the Veteran only had one complaint of right hip pain in 1996 and did not have any ongoing complaints of either left or right hip pain for over 15 years after that initial complaint.  The Veteran's present diagnosis of trochanteric bursitis did not relate to his iliotibial band syndrome from 1996.  The examiner said that the Veteran's present diagnosis was typically due to inactivity and weight gain, in combination with biomechanical factors and the anatomical layout of an individual's body.  

Further, the examiner opined that the Veteran's bilateral hip condition was not due to his service-connected right knee disability, particularly in light of the fact that he had bilateral hip symptoms and only a right knee disability, with no alteration in gait.  The examiner also stated that the Veteran's hip condition was not aggravated by any service-connected disability.  The examiner reasoned that his present bilateral hip condition was also a self-limited condition and could be kept at bay with minimal physical therapy and exercise.  Trochanteric bursitis was not caused by a knee disability.

The Veteran has offered his own opinion on etiology, stating that he currently has a left and right hip condition that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.  Thus, the Board finds that service connection for a left and right hip condition, on a direct and secondary basis, is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

Left Knee Condition

The Veteran contends that his left knee condition is related to service or secondary to his service-connected disabilities.  

Service treatment records are silent for complaints, treatment or diagnosis of a left knee condition.

In a November 2011 private treatment note, the Veteran complained of bilateral knee pain, worse on the right, with some instability.  

In February 2012, the Veteran was afforded a knee VA examination.  At this time, no left knee complaints were noted.

In a March 2012 statement, the Veteran's wife, S.C., stated that the Veteran had constant pain in his neck, knees and lower back which prevented him from enjoying simple tasks.  She said that he would lean on her for support when his knees gave out and that he started to seek medical advice 2 years earlier.

In February 2015, the Veteran saw his treating VA physician for chronic lower back pain and bilateral knee pain with degenerative joint disease.  The Veteran complained of chronic pain in the right knee more than the left knee.  Location of the pain in the right knee was at parapatellar especially infrapatellar, medial knee, lateral knee, deep.  X-rays from November 2014 showed tricompartmental hypertrophic degenerative arthritis both knees with bilateral medial compartment narrowing, left greater than right.  There was associated genu varus alignment of both knees and chondrocalcinosis of the left knee.  No acute fracture or dislocation of either knee was found.  There was probable trace left knee joint effusion or synovitis and prominent enthesophytes about the lower pole of the patella and tibial tubercle bilaterally.  

In July 2015, the Veteran testified at a Board hearing regarding his claim.  He stated that during service his physical fitness test consisted of a two mile run and a run, dodge and jump where you had to push yourself up on the ground, run across, jump across a ditch, go through some pylons, come back, and jump the ditch again wearing fatigues and boots.  The Veteran argued that this all impacted the knee.  In addition, he would carry full gear and chased after a suspect while running on concrete.  The Veteran also jumped off helicopters and sometimes would sit in tight spaces in the back seat of vehicles.  Finally, the Veteran stated that he was involved in a motor vehicle accident during service which could have caused injuries as well.

In March 2016, the Veteran was afforded another VA examination for his left knee condition.  The Veteran stated that he reported bilateral knee pain for many decades, and that both knees began bothering him during active duty, the right greater than the left.  He did not remember one specific injury to his knees, but admitted to being very active when he was younger, and that, employed later as military police, he encountered a multitude of physical situations.  The Veteran said that he did not report any incidents as this was looked upon poorly in service.  Additionally, the Veteran stated that he did all of his physical training in combat boots, which did not help the condition of his knees.  The examiner opined that the Veteran's left knee degenerative joint disease was not incurred in or related to service.  The examiner reasoned that the Veteran's degenerative joint disease was mild, and at 65 years old, this was consistent with age related changes.  Further, the Veteran had no complaints of left knee pain while in service, or any ongoing treatment for left knee pain since service in 2003.  The left knee condition was also not due to or aggravated by his service-connected right knee condition as, again, mild degenerative joint disease was a normal age related change.  Finally, the Veteran did not have a longstanding history of gait abnormalities which would cause undo stressors on the left knee.

The Veteran has offered his own opinion on etiology, stating that he currently has a left knee condition that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.  Thus, the Board finds that service connection for a left knee condition, on a direct and secondary basis, is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).



ORDER

1. Entitlement to service connection for a left hip condition, to include as secondary to service-connected disabilities is denied.

2. Entitlement to service connection for a right hip condition, to include as secondary to service-connected disabilities is denied.

3. Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


